FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the current claim phrase of “wherein at least one portion of the bottom surface follows a specified surface contour of a seat-supporting structure component of a vehicle such that a predetermined measure considering shortest distances between a plurality of reference locations of the portion of the bottom surface and corresponding reference locations of the specified surface contour of the seat-supporting structure component, in an installed state of the sensor carrier, are kept below a predetermined threshold value for the measure” is not clearly understood.  The current claim does not clearly explain what the claimed predetermined measure considering shortest distances is and how this measure is kept below a predetermined threshold value for the measure in an installed state.  The claim also does not clearly explain how the plurality of reference locations of the portion of the bottom surface and corresponding reference locations of the specified surface contour of the seat-supporting structure component are tied to the predetermined measure.  Therefore, the metes and bounds of the claim cannot be determined and the claims are indefinite.  
With regard to claims 2 and 5, the current claim phrase of “wherein the at least one plane support area is either a superficial upper plane area or a lower-lying plane area at the bottom of an indentation in the upper surface” and “wherein the at least one plane support area is a lower-lying plane area at the bottom of an indentation in the upper surface” are not clearly understood.  The claimed bottom of an indentation in the upper surface is not previously described in the claim, and therefore the claim lacks clarity as to how the indentation in the upper surface is formed and/or tied to the claimed sensor carrier.  Therefore, the metes and bounds of the claim cannot be determined and the claim is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. U.S. Patent Application Publication 2010/0207773.
With respect to claims 1, 3 and 8, Hayakawa teaches a sensor carrier (seat cushion 31) for being arranged on a seat-supporting structure (seat frame 2) component of a vehicle (figure 1, abstract) and for carrying at least one vehicle seat occupation sensor (sensor mat 6, figure 3), the sensor carrier including: an upper surface comprising at least one plane support area for supporting the at least one vehicle seat occupation sensor (interpreted as the upper surface of the pad 63 that is supported on the seat cushion 31 and includes a sensor 61, figure 3), a bottom surface that is arranged opposite to the upper surface (interpreted as the bottom surface of the pad 63, figure 3), wherein at least one portion of the bottom surface follows a specified surface contour of a seat-supporting structure component of a vehicle such that a predetermined measure considering shortest distances between a plurality of reference locations of the portion of the bottom surface and corresponding reference locations of the specified surface contour of the seat-supporting structure component, in an installed state of the sensor carrier, are kept below a predetermined threshold value for the measure (the pad, and therefore the upper and bottom surface of the pad, follow the contours of the seat that they are installed into, paragraphs 35-43, figures 1 and 3).  Further, Hayakawa teaches electric cabling that is electrically connected to the vehicle seat occupation sensor (cabling connected to sensor, paragraph 58), and a cable connector (72) that is electrically connected to the electric cabling.
With respect to claim 2, Hayakawa teaches wherein the at least one plane support area is either a superficial upper plane area or a lower-lying plane area at the bottom of an indentation in the upper surface (interpreted as the upper support area of the seat cushion which supports the pad 63 that would form to the seat that it is installed into, figure 1 and 3).
With respect to claim 4, Hayakawa teaches at least one cabling indentation that is configured for at least partially receiving electric cabling that is connectable to the at least one vehicle seat occupation sensor (recessed portion 31a of seat cushion 31, figure 7).
With respect to claims 5 and 6, Hayakawa teaches wherein the at least one plane support area is a lower-lying plane area at the bottom of an indentation in the upper surface (surface of pad 63 and cushion contours are interpreted as lower-lying, figures 1 and 7), and wherein the indentation having a lower-lying plane area and the at least one cabling indentation for at least partially receiving the electric cabling are connected with each other so as to form a continuous indentation (figures 1 and 7). 
With respect to claim 7, Hayakawa teaches wherein a major portion of the sensor carrier is formed as plastic foam material (paragraph 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. U.S. Patent Application Publication 2010/0207773 in view of Curtis U.S. Patent 2017/0106768.
With respect to claims 9-12, Hayakawa teaches the claimed invention but does not teach a seat occupation sensor unit having a plurality of distinct plane support areas, a plurality of vehicle seat occupation sensors that are pressure switches, each one of the vehicle seat occupation sensors being attached to one out of the plurality of distinct plane support areas, electric cabling that is electrically connected to the plurality of vehicle seat occupation sensors, at least one cable connector that is electrically connected to the electric cabling, and wherein the seat-supporting structure component of the vehicle is the rear bench support of the vehicle.
Curtis teaches a vehicle occupancy alert device having a plurality of sensors is configured to couple to the back seats of the vehicle. The sensors are operationally coupled to a processor (14) and the plurality of sensors (16) are positioned such that occupancy of one or more of the back seats (paragraph 12, figure 2) will signal the processor to monitor the vehicle's door sensors upon the vehicle being turned off.
Accordingly, it would have been obvious to one having ordinary skill in the art of seat sensing systems at the time the invention was made to modify the sensor system of Hayakawa to have a plurality of occupation sensors in a plurality of seats including a seat bench as taught by the invention of Curtis in order to provide an easily implemented and accurate seat sensing system in all of the seats of a vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        12/2/2021